         Case 1:19-cr-00108-SPW Document 101 Filed 04/15/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                 CR I9-108-BLG-SPW


                        Plaintiff,

            vs.                            ORDER


 JAMES ARMSTRONG HIGGINS
 and GREGG ALLEN JOHNSON,

                        Defendants.




      Upon the United States Motion to Dismiss with Prejudice Forfeiture

Allegation (Doc. 99)contained in the indictment, and for good cause shown,

     IT IS HEREBY ORDERED that the forfeiture allegation contained in the

indictment is DISMISSED WITH PREJUDICE.


     The Clerk of Court is directed to notify the parties of the making of this

Order.


     DATED this            day April, 2021.



                                      SUSAN P. WATTERS
                                      United States District Court Judge
